Title: To Benjamin Franklin from Edmund Burke, 10 August 1782
From: Burke, Edmund
To: Franklin, Benjamin


Dear Sir,
Beconsfield Augst. 10. 1782.
I flatterd myself that by this time we might have shaken hands as publick friends as I hope we always should have done as private. In the Latter Case States have no power, though in other respects they may & do put us in odd & awkard Situations. Two friends of mine are going to Paris one of whom I know for a long time & have valued just in proportion as I have known him, He is one of the first men in Bristol with regard to commercial consideration, & in every other light one of the first men that can be found in any place. His constitutional principles, his private honour, his sound & comprehensive understanding, & his general knowlege will recommend him to a Mind like yours. He is ambitious of being known to you, & will cultivate you during his short stay in Paris with his Son a most promising young Gentleman. I think you will be pleased both with the father & the Son. Mr. Harford’s is merely a tour of pleasure. The other Gentleman Mr. Hill, I only know by Character; but I know him by that Channel, in the most advantageous manner. He is a Spanish Merchant, & as his Business to Spain, to which he proposes to go through France, is purely mercantile no difficulty I think is to be apprehended; but as in a time of War which is a time of Jealousy, especially with a Jealous Nation, he may possibly meet some obstruction, I shall be much obliged to you to obtain proper passports for him from the Spanish Minister at Paris, assuring You that I have reason to be persuaded that his call to Spain is altogether commercial & unmixt with any political purpose whatever. Anxiously longing for the happy moment of peace, when all Languages will speak the Language of amity, at least that those will at last speak it whose original [Tongue?] has been for several Years so confounded, I remain in all Seasons with the greatest Esteem & Regard My dear Sir Your most faithful & obdt. humble Servt.
Edm Burke
 
Endorsed: 1782 apeid boike 1776 Ind:apois
